Order filed July 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00528-CV
                                    ____________

        IN THE INTEREST OF J.A.M., S.N.M., M.A.H., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-06857J

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination case”).
The notice of appeal was filed June 25, 2018. Appellant has established indigence
or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record
was due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). One volume of a review hearing has been filed, but the complete
record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed.
See Tex. R. App. P. 35.3(c). The trial court must direct the court reporter to
immediately commence the preparation of the reporter’s record and must arrange
for a substitute reporter, if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the complete reporter’s record has not been filed timely in this
accelerated appeal, we issue the following order:

      We order Julia Rangel, the official court reporter, to file the record in this
appeal on or before July 16, 2018. If Julia Rangel does not timely file the record
as ordered, the court will issue an order requiring her to appear at a hearing to show
cause why the record has not been timely filed and why she should not be held in
contempt of court for failing to file the record as ordered. Contempt of court is
punishable by a fine and/or confinement in jail.



                                   PER CURIAM